Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
        This Office Action is in response to the papers filed on 17 April 2022.

                                           APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-7; drawn to a cell enclosure device) in the reply filed on 27 April 2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

PRIORITY
            A certified translation of JP2016-127823 has not been filed.

    CLAIMS UNDER EXAMINATION
                      Claims 1-7 have been examined on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “multicellular cells”. It is unclear what the Applicant means. It is unclear if the Applicant means each cell comprises multiple cells, or something different. It is unclear if the Applicant is referring to eh “multicellular structure” recited in claim, or if the claim is referring to something different. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takezawa et al. (Collagen Vitrigel: A Novel Scaffold That Can Facilitate a Three-Dimensional Culture for Reconstructing Organoids. Cell Transplantation, Vol. 13, pp. 463–473, 2004) as evidenced by WebMD (native collagen).

Claim 1 is directed to a cell enclosure (hence, a device). The device comprises a porous membrane. The recitation “for constructing a multicellular structure obtained by culturing cells” is interpreted to mean the claimed device is able to be used to form a multicellular structure. Examiner notes this is not a structural limitation of the device. Takezawa teaches a nylon membrane ring-embedded or a pressed silk sheet-embedded scaffold made of collagen “vitrigel” that can facilitate three-dimensional cultures for reconstructing an epithelial-mesenchymal model or a hard connective tissue model, respectively (Abstract). Therefore the art teaches membranes that can be used to construct three dimensional (hence, multicellular) structures. The art teaches networks with pores are formed (see page 466, right column, second paragraph; Figure 6). Examiner notes Takezawa identifies collagen vitrigel as a novel stable thin and  transparent collagen gel membrane with enhanced gel strength (see page 472, right column, second paragraph). Therefore the membrane taught by Takezawa anticipates claim 1 (claim 1). Examiner notes the Instant Specification discloses the cell enclosure device is prepared from collagen vitrigel with a ring-shaped nylon support ([0318]). Because Takezawa teaches a structure of the same material, it is expected to have the properties recited in claim 2. Therefore claim 2 is included in this rejection (claim 2). Claim 3 recites multicellular cells suspended in culture medium are able to be injected and an internal volume is 10 ml or less. As written, the claim is directed to what the device is intended to do.  Claim 1 recites the device is for constructing a multicellular structure. The claim is not directed to a method of constructing said structure. Because Takezawa anticipates the structural elements of the claimed device, it is expected to be able to perform the function recited in claim 3. Therefore claim 3 is included in this rejection (claim 3). The porous device disclosed by Takezawa is interpreted to be semipermeable for the reasons set fort above. Therefore claim 4 is included in this rejection (claim 4). Takezawa teaches the use of collagen (supra). Because it can be used to culture tissue, it is interpreted to be biocompatible. Therefore claim 5 is included in this rejection (claim 5). Takezawa forms a gel from type I collagen (hence, an extracellular matrix component (see “Preparation of collagen Vitrigel starting at bottom of page 464). Therefore claim 6 is included in this rejection (claim 6). As evidenced by WebMD, type I collagen is native collagen. Therefore claim 7 is included in this rejection (claim 7).

Therefore Applicant’s Invention is anticipated as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653